Case 16-22499        Doc 40     Filed 11/28/18     Entered 11/28/18 09:15:52          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-22499
         Shewana K Wade

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/13/2016.

         2) The plan was confirmed on 10/07/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/23/2018.

         5) The case was dismissed on 09/07/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,276.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-22499        Doc 40      Filed 11/28/18    Entered 11/28/18 09:15:52                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $11,017.50
         Less amount refunded to debtor                          $266.40

 NET RECEIPTS:                                                                                   $10,751.10


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $564.69
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,564.69

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMITA HEALTH ADVENTIST MEDICA Unsecured              NA         900.00           900.00          19.37        0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      5,000.00       5,982.40         5,982.40        128.81         0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            600.00        859.99           859.99          18.52        0.00
 HERITAGE ACCEPTANCE CORP        Secured       12,526.15     12,526.15        12,526.15       2,425.97    3,086.24
 ILLINOIS TOLLWAY                Unsecured      4,000.00     12,654.70        12,654.70         272.47         0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured      4,975.00       5,261.29         5,261.29        113.29         0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         934.00        934.91           934.91          20.13        0.00
 MIDSTATE COLLECTION             Unsecured         409.00        409.00           409.00           0.00        0.00
 NICOR GAS                       Unsecured      1,000.00       1,223.84         1,223.84          16.95        0.00
 NORTHWEST COLLECTORS            Unsecured         748.00           NA               NA            0.00        0.00
 PNC BANK                        Unsecured         700.00           NA               NA            0.00        0.00
 MTE FINANCIAL                   Unsecured         468.00           NA               NA            0.00        0.00
 MERCHANTS CREDIT GUIDE          Unsecured         900.00           NA               NA            0.00        0.00
 MERCHANTS CREDIT GUIDE          Unsecured         932.00           NA               NA            0.00        0.00
 VISION FINANCIAL SERVCES        Unsecured         150.00           NA               NA            0.00        0.00
 VISION FINANCIAL SERVICES       Unsecured         150.00           NA               NA            0.00        0.00
 VISION FINANCIAL SERVICES       Unsecured         150.00           NA               NA            0.00        0.00
 CITY OF JOLIET                  Unsecured         249.00           NA               NA            0.00        0.00
 HEIGHTS FINANCE                 Unsecured      1,271.00            NA               NA            0.00        0.00
 DIRECTV                         Unsecured         974.00           NA               NA            0.00        0.00
 BANK OF AMERICA                 Unsecured         700.00           NA               NA            0.00        0.00
 BISON GREEN                     Unsecured         500.00           NA               NA            0.00        0.00
 ATG CREDIT                      Unsecured         181.00           NA               NA            0.00        0.00
 CHOICE RECOVERY                 Unsecured         126.00           NA               NA            0.00        0.00
 CHOICE RECOVERY                 Unsecured         126.00           NA               NA            0.00        0.00
 CHOICE RECOVERY                 Unsecured         221.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-22499      Doc 40   Filed 11/28/18    Entered 11/28/18 09:15:52                Desc       Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim         Claim        Principal       Int.
 Name                          Class    Scheduled      Asserted      Allowed         Paid          Paid
 CHOICE RECOVERY            Unsecured         221.00           NA           NA             0.00        0.00
 CHOICE RECOVERY            Unsecured         457.00           NA           NA             0.00        0.00
 CHOICE RECOVERY            Unsecured         457.00           NA           NA             0.00        0.00
 COMCAST CABLE              Unsecured      1,000.00            NA           NA             0.00        0.00
 SILVER CROSS HOSPITAL      Unsecured            NA       3,001.50     3,001.50           64.63        0.00
 SPEEDY CASH                Unsecured      1,447.00       1,446.54     1,446.54           20.03        0.00
 SPRINT CORP                Unsecured         645.00        691.69       691.69            0.00        0.00
 WILLIAMSON & BROWN LLC     Unsecured            NA         270.00       270.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                 $0.00               $0.00                 $0.00
       Mortgage Arrearage                               $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                     $12,526.15           $2,425.97             $3,086.24
       All Other Secured                                $0.00               $0.00                 $0.00
 TOTAL SECURED:                                    $12,526.15           $2,425.97             $3,086.24

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                 $0.00               $0.00
        Domestic Support Ongoing                         $0.00                 $0.00               $0.00
        All Other Priority                               $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                         $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                       $33,635.86             $674.20                  $0.00


 Disbursements:

        Expenses of Administration                        $4,564.69
        Disbursements to Creditors                        $6,186.41

 TOTAL DISBURSEMENTS :                                                                   $10,751.10




UST Form 101-13-FR-S (9/1/2009)
Case 16-22499        Doc 40      Filed 11/28/18     Entered 11/28/18 09:15:52            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
